DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires that the motor vehicle lock comprises a lock housing that includes an inner housing part. Then, the claim requires that the motor vehicle lock further comprises a housing cover and a control housing part. 
At the instant, as defined in the specification and in the drawings, the lock housing actually includes the inner housing part, the control housing part and the housing cover. Correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4-10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 9,957,736 to Taurasi et al (Taurasi) in view of US Pat No 6,232,684 to Haag et al (Haag) and US Pat No 7,207,187 to Funahashi et al (Funahashi). 

    PNG
    media_image1.png
    723
    1432
    media_image1.png
    Greyscale

Taurasi discloses a motor vehicle lock (and a method of producing a motor vehicle lock) that comprises a locking mechanism (22) provided with a mechanical lock component (16); a drive arrangement configured to drive the mechanical lock component; a lock housing provided with an inner housing part (where 22 is placed) configured to receive the locking mechanism and the drive arrangement; a control unit (24) configured to actuate the drive arrangement and including a planar control board (34) that defines a board plane. 

The lock housing further includes a housing cover (30) closing an upper side of the inner housing part and a control housing part (32) that receives the planar control board disposed between the inner housing part and the housing cover.
The control housing part includes a dividing wall that defines an upper side and a lower side of the control housing part, and the control board and the energy storage arrangement are arranged on the upper side and the drive arrangement is arranged on the lower side.
The motor vehicle lock further comprises an electric plug arrangement (20, 42) disposed on the control housing part and/or the control board wherein the electric plug arrangement is accessible through at least one recess defined by the housing cover.

Taurasi shows that the motor vehicle lock further comprises lead lines (48) that electrically connect the drive arrangement to the control board. 
However, Taurasi fails to discloses that the lead frame lines are part of a frame along the board plane.  

    PNG
    media_image2.png
    726
    1430
    media_image2.png
    Greyscale

Haag teaches that it is well known in the art to provide a lead frame (62) to electrically connect a drive arrangement (34) to a control board (84). The lead frame is located along “a board plane” of the control board.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the lead lines described by Taurasi as part of a frame structure, as taught by Hang, in order to provide a supporting structure for the lines.

    PNG
    media_image3.png
    774
    1105
    media_image3.png
    Greyscale

Funahashi teaches that it is well knownin the art to provide a lead frame (308) that is mounted related to a printed control board (309) along a board plane.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the lead frame along a board plane, as taught by Funahashi, in order to mount the elements in a compacted way.
Taurasi also fails to disclose that the energy storage arrangement is electrically connected to the control board via the lead frame lines. Taurasi illustrates that the energy storage arrangement (40) is electrically connected to the control board.
Haag teaches that the energy storage arrangement (52) is electrically connected to the control board (84) by means of lead lines (76) of the lead frame.


Taurasi, as modified by Haag and Funahashi, teaches that the electric connection between the drive arrangement and the lead frame, an electric connection between the control board and the lead frame, and/or an electric connection between the energy storage arrangement and the lead frame are/is formed by a plug-in connection.


    PNG
    media_image4.png
    541
    902
    media_image4.png
    Greyscale

As to claims 6-9, Haag teaches that the lead frame is embedded to the wall of the housing. In combination, Taurasi, as modified by Haag and Funahashi, teaches that the at least part of each of the lead frame lines is capable of being a connecting piece, embedded in .

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 9,957,736 to Taurasi et al (Taurasi) in view of US Pat No 6,232,684 to Haag et al (Haag), US Pat No 7,207,187 to Funahashi et al (Funahashi) and further in view of US Pat No 6,580,355 to Milo. 
Taurasi, as modified by Haag and Funahashi, fails to disclose that the energy storage arrangement is positioned laterally offset with respect to the control board.

    PNG
    media_image5.png
    932
    1269
    media_image5.png
    Greyscale


Milo also teaches that the control housing (32) includes a 1st housing section that the energy storage arrangement, and a second housing section, separate from the first housing section, that receives the control board, wherein the first and second housing sections are separated from one another by a sidewall.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the energy storage arrangement/control board described by Taurasi, as modified by Haag and Funahashi, positioned laterally offset with respect to each other, as taught by Milo, in order to mount the elements in a desired way. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Carlos Lugo/
Primary Examiner
Art Unit 3675



March 17, 2022